 In the Matter of PARK HOSIERY DYEING & FINISHING COMPANY, INC.,AND SAMUEL I. BURD, INDIVIDUALLY, AND TRADING AS, AND DOINGBUSINESS UNDER THE FIRM NAME AND STYLE OF LYCOMING HOSIERYMILLSandAMERICAN FEDERATION OF HOSIERY WORKERS, AFFILI-ATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. C-13.95.-Decided November 1, 1939HosieryManufacturing Industry-Settlement:stipulationproviding forcompliance with the Act, including reinstatement with backpay-Order:en-tered on stipulation.Mr. Vincent A. Burns,andMr. Samuel G. Zack,for the Board.Mr. Lewis J. Shapiro,andMr. Michael J. Maggio,ofWilliams-port, Pa., for Park Hosiery Dyeing & Finishing Company, Inc., andMr. Lewis J. Shapirofor Samuel I. Burd.Mr. Jackson Curry,ofWilliamsport, Pa., for the Union.Mr. Ralph Winkler,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by American Fed-eration of Hosiery Workers, affiliated with the Congress of Indus-trialOrganizations, herein called the Union, the National LaborRelations Board, herein called the Board, by the Acting RegionalDirector for the Fourth Region (Philadelphia, Pennsylvania),issued its complaint dated September 8, 1939, against Park HosieryDyeing & Finishing Company, Inc.,' and Samuel 1. BI>rd, indi-vidually, and trading as and doing business under the firm nameand style of Lycoming Hosiery Mills, both of Williamsport, Penn-sylvania, and herein called the respondents, alleging that the re-spondents had engaged in and were engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.A copy of the complaint,1Thisrespondent also is designated in the record as Park HosieryDyeingand FinishingCompany, Inc.17 N. L.R. B., No. 3.10 PARK HOSIERY DYEING & FINISHING COMPANY, INC.11accompanied by a notice of hearing, was duly served upon each ofthe respondents and upon the Union.The complaint alleged in substance that the respondents in orabout November 1937, and at various times thereafter, (a) spiedupon and maintained surveillance over meetings of the Union forthe purposes of learning which employees were interested in unionactivities, and to restrain, intimidate, and coerce their employeesin the exercise of their right to self-organization; (b) cautioned,advised, and urged their employees against the Union; (c) madestatements to their employees derogatory to the aims and purposesof the Union, its officers, agents, and members; (d) 'threatened toclose their plant in the event their employees became members ofthe Union; (e) in various other ways intimidated their employees,allwith the purpose and intent of discouraging membership in theUnion; (f) terminated the employment of Floyd Kendall and BettyBell, and refused reinstatement to said Floyd Kendall and BettyBell for the reason that they joined and assisted the Union, andengaged in concerted activities with other employees for the pur-poses of collective bargaining and other mutual aid and protection;and (g) by other acts interfered with, restrained, and coerced theiremployees in the exercise of the rights guaranteed in Section 7 ofthe Act.On September 30, 1939, each of the respondents filed an answer tothe complaint, denying the material allegations thereof.Pursuant to the notice a hearing was held on October 2, 1939, atWilliamsport, Pennsylvania, before Edward Grandison Smith, theTrial Examiner duly designated by the Board.The Board and therespondents appeared by counsel and the Union by its representative.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing upon the issues wereafforded all parties.At the hearing a stipulation and agreement insettlement of the case signed by each of the respondents, by theUnion, and by counsel for the Board was admitted to the recordherein.On October 16, 1939, a supplemental stipulation and agreementamending the stipulation and agreement was executed by each of therespondents, by the Union, and by counsel for the Board. Thestipulation and agreement, as thus amended, provides as follows :It is hereby stipulated by and between Park Hosiery Dyeing& Finishing Company, Inc., a respondent herein; Samuel I.Burd, individually, and trading as, and doing business:under thefirm name and style of Lycoming Hosiery Mills, a respondentherein ; American Federation of Hosiery Workers, a party here- 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDin; and Vincent A. Burns and Samuel G. Zack, attorneys for theNational Labor Relations Board, that :I.Upon charges duly filed by the American Federation ofHosieryWorkers, affiliated with the Congress of IndustrialOrganizations, the National Labor Relations Board, by the Act-ing Regional Director for the Fourth Region, acting pursuantto authority granted in Section 10 (b) of the National LaborRelations Act (49 Stat. 449) and its Rules and Regulations,Series 2, Article IV, Section 1, issued its Complaint containinga Notice of Hearing on the 8th day of September, 1939, againstthe Park Hosiery Dyeing & Finishing Company, Inc., and Sam-uel I. Burd, individually, and trading as, and doing businessunder the firm name and style of Lycoming Hosiery Mills.II.The respondent, Park Hosiery Dyeing & Finishing Com-pany, Inc., is and has been since on or about July 16, 1937, acorporation organized and existing by virtue of the laws of theState of Pennsylvania, having its plant and general offices inthe City of Williamsport, County of Lycoming, State of Penn-sylvania, and is now and has continuously, for a long period oftime, and at all times herein mentioned, been engaged at itsplace of business in the City of Williamsport, County of Ly-coming, State of Pennsylvania, hereinafter called itsWilliams-port plant, at buying raw materials, finishing, pressing, board-ing, boxing, and distributing silk hosiery, operating under saidfirm and under the firm name and style of Lycoming HosieryMills.III.The respondent, Samuel I. Burd, is an individual tradingas and doing business under the firm names and styles of Ly-coming Hosiery Mills, and Burd Buying Syndicate, having salesoffices in the Cities of New York, New York, and Philadelphia,Pennsylvania, and a plant in the City of Williamsport, Countyof Lycoming, State of Pennsylvania, herein above referred to inparagraph II as the Williamsport plant, and is now and has atall times herein mentioned been engaged at said Williamsportplant in the buying of raw materials, selling, finishing, pressing,boarding, boxing, and distributing of silk hosiery.IV. The respondents, in the course and conduct of their afore-said operations, cause and have continuously caused substantialquantities of raw materials used in buying, selling, dyeing, fin-ishing, pressing, boarding, boxing, and distributing their silkhosiery, to be purchased and transported in interstate com-merce, from and through States of the United States other thanthe State of Pennsylvania, to their Williamsport plant in the PARK HOSIERY DYEING cC FINISHING COMPANY, INC.13State of Pennsylvania, and have continuously for a long periodof time, caused approximately 60,000 dozen pairs per 'year,(valued at approximately $300,000,) of silk hosiery processedby them to be sold and transported in interstate commerce fromtheirWilliamsport plant in the State of Pennsylvania, to, into,and through States of the United States other than the State ofPennsylvania, all of the aforesaid constituting a continuous flowof trade, traffic, and commerce among the several States.V. The taking of further testimony or evidence before theTrial Examiner in this matter and the making of findings offacts and conclusions by the Board pursuant to the provisionsof the National Labor Relations Act are hereby expressly waivedby all parties herein.VI. The American Federation of Hosiery Workers, affiliatedwith the Congress of Industrial Organizations, hereinaftercalled the Union, is a labor organization within the meaning ofSection 2, subdivisions (5) of the said Act.VII. Upon this stipulation, if approved by the National LaborRelations Board, and upon the pleadings, which includes the Com-plaint and the Answer denying the allegations of the Complaint,an order may forthwith be entered by said Board and by theappropriate United States Circuit Court of Appeals, withoutfurther notice of the application for enforcement thereof, pro-viding as follows :The respondents, Park Hosiery Dyeing & Finishing Company,Inc., and Samuel I. Burd, individually, and trading as, and do-ing business under the firm name and style of Lycoming HosieryMills, and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) in any manner interfering with, restraining, or coercingits employees of its Williamsport plant, in the exercise of theirrights to self-organization, to form, join, or assist labor organi-zations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the Act;(b) discouraging membership in the American Federation ofHosieryWorkers, affiliated with the Congress of Industrial Or-ganizations, or any other labor organization of its employeesof itsWilliamsport plant, or in any manner discriminatingin regard to their hire and tenure of employment or any termor condition of employment because of their membership in orassistance in behalf of the American Federation of HosieryWorkers, affiliated with the Congress of Industrial Organiza-tions, or any other labor organization'. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action, in order to effectuatethe purposes of the Act :(a)Offer to Betty Bell and Floyd Kendall immediate andfull reinstatement to their former positions without loss ofseniority and without prejudice to any other rights and priv-ileges previously enjoyed by them.The said offer shall be madeby registered mail to each of said employees within five (5)days of the approval of this stipulation by the National LaborRelations Board; in the absence of an acceptance of said offerwithin ten (10) days from the date of the receipt thereof, saidoffer shall be deemed rejected;(b)Make whole the said Betty Bell and Floyd Kendall forloss of pay suffered, by payment to each of them, respectively,and immediately upon approval of this stipulation by the Board,the sum of $25.00, which sum is in full settlement of the amountwhich each would have earned as wages from the dates of theirrespective discharges, as set forth in the Complaint, to the saiddate of payment;(c)Post and keep visible on each of the bulletin boards inthe respondents' plant, for a period of sixty (60) days afterreceipt, copies of the following notice :NOTICEThe Park Hosiery Dyeing & Finishing Company, Inc., andSamuel I. Burd, individually and trading as, and doing businessunder the firm name and style of Lycoming Hosiery Mills, willcease and desist from :In any manner interfering with, restraining, or coercing itsemployees of itsWilliamsport plant, in the exercise of theirrights to self-organization, to form, join, or assist labor organ-izations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the Act.(d)Notify the Regional Director for the Fourth Region,in writing, of compliance with the foregoing order within sixty(60) days from the date of its entry by the Board.VIII. It is further stipulated and agreed that this stipulationis subject to the approval of the National Labor Relations Board.IX. No charges will be filed by the American Federation ofHosiery Workers, affiliated with the Congress of Industrial Or-ganizations, on account of matters occurring prior to this stipu-lation,and the date hereof.X. It is further stipulated and agreed that the entire agree-ment is contained within the terms of this stipulation and that PARK HOSIERY DYEING & FINISHING COMPANY, INC.15there is no verbal agreement of any kind which varies, alters,or adds to this stipulation.On October 24, 1939, the Board issued an order approving theabove stipulation and agreement, and the supplemental stipulationand agreement, and making them part of the record in this case,and transferring this case to and continuing it before the Board forthe purpose of entry of a decision and order by the Board pursuantto the provisions of the stipulation and agreement and the supple-mental stipulation and agreement.Upon the above stipulation and agreement, as amended, and uponthe entire.record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSPark Hosiery Dyeing & Finishing Company, Inc., is and has beensince on or about July 16, 1937, a corporation organized and existingby virtue of the laws of the State of Pennsylvania, having its plantand general offices in the City of Williamsport, County of Lycoming,State of Pennsylvania, and is now and has continuously, for a longperiod of time, and at all times herein mentioned, been engaged atitsplace of business in Williamsport, Pennsylvania, herein calledtheWilliamsport plant, at buying raw materials, and finishing, press-ing, boarding, boxing, and distributing silk hosiery, and operatingunder said firm and under the firm name and style of LycomingHosiery Mills.Samuel I. Burd is an individual trading as and doing businessunder the firm names and styles of Lycoming Hosiery Mills, andBurd Buying Syndicate, having sales offices in the Cities of NewYork, New York, and Philadelphia, Pennsylvania, and a plant in theCity of Williamsport, County of Lycoming, State of Pennsylvania,hereinabove referred to as the Williamsport plant, and is now andhas at all times herein mentioned been engaged at said Williamsportplant in the buying of raw materials, and selling, finishing, pressing,boarding, boxing, and distributing of silk hosiery..The respondents, in the course and conduct of their aforesaidoperations, cause and have continuously caused substantial quantitiesof raw materials used in buying, selling, dyeing, finishing, pressing,boarding, boxing, and distributing their silk hosiery, to be purchasedand transported in interstate commerce, from and through States oftheUnited States other than the. State of Pennsylvania, to theirWilliamsport plant in'the State of Pennsylvania, and have continu-ously for a long period of time, caused approximately 60,000 dozenpairs per, year (valued at approximately $300,000) of silk hosiery 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDprocessed by them to be sold and transported in interstate commercefrom their Williamsport plant in the State of Pennsylvania, to, into,and through States of the United States other than the State ofPennsylvania, all of the aforesaid constituting a continuous flow oftrade, traffic, and commerce among the several States.We find that the above-described operations constitute a con-tinuous flow of trade, traffic, and commerce among the several States.I.I.THE ORGANIZATIONINVOLVEDAmerican Federation of Hosiery Workers, affiliated with the Con-gress ofIndustrial Organizations, is a labor organization, within themeaning of Section 2 (5) of the Act.ORDERUpon the basis of the above findings of fact, stipulation and agree-ment, as amended, and the entire record in the case, and pursuantto Section 10 (c) of the National Labor Relations Act, the NationalLabor Relations Board hereby orders that Park Hosiery Dyeing &Finishing Company, Inc., Williamsport, Pennsylvania, and SamuelI.Burd,Williamsport, Pennsylvania, individually, and trading asand doing business under the firm name and style of LycomingHosiery Mills, and each of them, and their respective officers, agents,successors, and assigns shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing theiremployees of their Williamsport plant, in the exercise of their rightsto self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collectivebargaining and other mutual aid or protection, as guaranteed inSection 7 of the Act;(b)Discouraging membership in the American Federation ofHosiery Workers, affiliated with the Congress of Industrial Organiza-tions, or any other labor organization of their employees of theirWilliamsport, Pennsylvania, plant, or in any other manner dis-criminating in regard to their hire and tenure of employment orany term or condition of employment because of their membershipin or assistance in behalf of the American Federation of HosieryWorkers, affiliated with the Congress of Industrial Organizations, orany other labor organization.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Betty Bell and Floyd Kendall immediate and fullreinstatement to their former positions without loss of seniority and PARRS HOSIERYDYEING & FINISHING COMPANY, INC.17without prejudice to any other rights and privileges previously en-joyed by them.The said offer shall be made by registered mail toeach of said employees within five (5) days from the date of thisOrder; in the absence of an acceptance of said offer within ten (10)days from the date of the receipt thereof, said offer shall be deemedrejected;(b)Make whole said Betty Bell and Floyd Kendall for loss ofpay suffered, by payment to each of them, respectively, the sum of$25, which sum is in full settlement of the amount which each wouldhave earned as wages from the dates of their respective discharges, asset forth in the complaint, to the said date of payment ;(c)Post and keep visible on each of the bulletin boards in therespondents' plant, for a period of sixty (60) days after receipt,copies of the following notice :NOTICEThe Park Hosiery Dyeing & Finishing Company, Inc., and SamuelI. Burd, individually and trading as, and doing business under thefirm name and style of Lycoming Hosiery Mills, will cease and desistfrom :In any manner interfering with, restraining, or coercing its em-ployees- of itsWilliamsport plant, in the exercise of their rights toself-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or. protection, as guaranteed in Sec-tion 7 of the Act.(d)Notify the Regional Director for the Fourth Region, in writ-ing, of compliance with the foregoing Order within sixty (60) daysfrom the date of its entry by the Board.